Case 1:19-cV-01068-.]DB-jay Document 1 Filed 04/01/19 Page 1 of 1 Page|D 1

WESTERN DISTRICT OF TENNESSEE

U' S' Of America § ) case § 1:15cr10018~53DB
vs )
) Judge Daniel Breem
Amy Junior )
)

MOTION TO AMEND JUDGEMENT & COMNITMENT ORDER

Now comes a motion, from Any Junior, pro se, moving

the Court to consider issuing an amended 3 & C to rg$t§ct

the concurrent sentence that was received. “`“-"“"::f§f:`f:::
AP
R 1 2019
ANALYSIS T"gma$
W »'S D’-w», tug mark

This defendant was picked up by the feds March 2015. :Jm*mm

l was in custody since September 29, 201& 1 have never left
custody of prison. The feds sentenced me to 120 months,
running concurrent with my state sentence. f was

given 222 jail credit days. My current outdate is

April 2024.
My sentence imposed from the state was 8 yrs. and
2 years. l know that this is complicated. I would
like for the Courts to adjust my time to reflect the state
sentence that is concurrent, which would ca11 for a

downward adjustment, to 6 years, or 73 months.

Sincerely,

Amy Junior, pro se
§ 2733&~076

@l,w.]ze‘z

